DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of figure 1 and claims 1, 2, and 11-15 in the reply filed on April 21, 2021 is acknowledged.  Claims 3-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 21, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Mixed gas space defining portion in claims 1 and 2, which is being interpreted as figure 1, element 3 which includes a breather pipe 8, per the description of embodiment 1, figure 1, in paragraph 32 of the specification.
Fuel supply unit in claim 1, which is being interpreted as element 5 in figure 1, including the fuel pump 10 and fuel injection valve 11 per paragraph 27 of the specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kawamata et al. (PG Pub 2009/0084367).

Regarding claim 1, Kawamata teaches a fuel supply apparatus for an internal combustion engine, comprising:
a fuel tank (figure 4, element 28; paragraph 44) configured to store a liquid fuel (paragraph 47; figure 4, element 28a);
a mixed gas space defining portion (figure 4, element 102, 104, and 122; paragraph 44 and 46) that is provided outside the fuel tank (specifically element 104; paragraphs 44 and 53) and that defines a mixed gas space that is filled with a mixed gas containing an evaporated fuel and air (paragraphs 44 and 46-48);
a fine bubble fuel generator (figures 4 and 6, elements 132 and 130; paragraphs 43-50) including a liquid fuel inlet that communicates with a liquid region (figure 6, element 114 upstream of 132) of the fuel tank (figure 4, the area of the fuel tank at the entrance of 114 near 110; paragraph 45) and a mixed gas inlet (figures 4 and 6, where 122 flows into 132; paragraph 45) that communicates with the mixed gas space defining portion (figures 4 and 6, the outlet of 122; paragraphs 45 and 49), and configured to generate a fine bubble fuel (figure 6, elements 156 in 114; paragraphs 49-50), which is a liquid fuel containing fine bubbles of the mixed gas (paragraphs 48-50), from the liquid fuel supplied from the fuel tank and the mixed gas supplied from the mixed gas space defining portion (figure 6, all; paragraph 48-49); and


Regarding claim 2, Kawamata teaches the fuel supply apparatus according to claim 1, further comprising a breather pipe connecting a gas region of the fuel tank and a fuel supply pipe of the fuel tank to each other (figure 4, 102 and 90a; paragraphs 52 and 54), wherein:
the mixed gas space defining portion is the breather pipe (figure 4, element 102, 104, and 122, specifically 102; paragraphs 44, 46, 54 and 55); and
the mixed gas inlet of the fine bubble fuel generator communicates with the breather pipe (figures 4 and 6, element 122 communicates with 102 via 104 and 132; paragraphs 45, 49, and 53).

Regarding claim 11, Kawamata teaches the fuel supply apparatus according to claim 1, wherein an outlet of the fine bubble fuel generator communicates with an inlet of the fuel supply unit (figure 4, the outlet of element 114 communicates with the inlet of 112; paragraphs 45, 49, and 59).

Regarding claim 12, Kawamata teaches the fuel supply apparatus according to claim 1, wherein an outlet of the fine bubble fuel generator communicates with the liquid region of the fuel tank (paragraph 45; figure 4, element 120).

Regarding claim 14, Kawamata teaches the fuel supply apparatus according to claim 1, wherein the fine bubble fuel generator is accommodated in the fuel tank (figure 6, element 132 is located in the fuel tank in figure 4; paragraphs 44 and 15, among others).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata et al. (PG Pub 2009/0084367) in view of Suzuki et al. (PG Pub 2008/0223344).

Regarding claim 13, Kawamata teaches the fuel supply apparatus according to claim 1.  

Kawamata is silent as to the apparatus further comprising a switching valve configured to allow an outlet of the fine bubble fuel generator to communicate with either one or both of an inlet of the fuel supply unit and the liquid region of the fuel tank.

Suzuki teaches a fuel supply apparatus further comprising a switching valve (figure 1, element 38) configured to allow an outlet of the fine bubble fuel generator to communicate with either one or both of an inlet of the fuel supply unit and the liquid region of the fuel tank (paragraphs 70-71).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the microbubble generator of Kawamata with the valve for the bubble generator of Suzuki since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, applying a valve capable of being controlled and switching the direction of the fuel exiting the microbubble generator would be obvious based on known control techniques in the art.  Kawamata does teach the microbubble generator being able to recirculate fuel back to the fuel tank without a specifically controlled switching valve, making including such a valve as taught by Suzuki an obvious improvement to the fuel system.    

Regarding claim 15, Kawamata teaches the fuel supply apparatus according to claim 1, wherein the fine bubble fuel is a liquid fuel containing micro bubbles of the mixed gas (paragraphs 49-50 and 15).

Kawamata is silent as to the fine bubble fuel being a liquid fuel containing ultra-fine bubbles of the mixed gas.
Suzuki teaches that the fine bubble fuel being a liquid fuel containing ultra-fine bubbles of the mixed gas (paragraphs 63 and 91).

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to combine the microbubble generator of Kawamata with the bubble size output from the bubble generator of Suzuki since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, even though Kawamata teaches producing microbubbles as opposed to ultra-fine bubbles, Kawamata teaches that the size of the bubbles output by the bubble generators 130 and 132 can be adjusted by changing the orifices if desired; at the same time, Suzuki states that it is preferable to produce bubbles at the size of less than 1 micron or ultra-fine bubbles.  This means that applying the size of the preferred bubbles in Suzuki to the bubble generators in Kawamata would lead to improvements in the microbubble generator of Kawamata, by making the fuel more stable, for example, and such an improvement would be obvious to one of ordinary skill in the art (see Suzuki, paragraphs 63, 67, 91, and 110, for example).  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747